This is a bill of interpleader filed to test the rights of the divorced wife of deceased and the administrator of his estate to the amount due under an insurance policy. The wife, Jennie A. Willett, was named beneficiary in the policy. She obtained a decree of divorce with custody of the minor *Page 133 
children and allowance for their support a few weeks before decedent's accidental death. He did not change the beneficiary although authorized so to do by the terms of the policy, nor did he take any steps in that direction.
Counsel have furnished us citation and discussion of numerous cases from other jurisdictions but the question is not an open one in this State. It was before us and settled in AncientOrder of Hibernians v. Mahon, 221 Mich. 213, Mr. Justice WIEST, speaking for the court, there said:
"Considering this preamble and the by-laws as a part of the contract, we find nothing to prevent Mrs. Mahon from continuing as beneficiary after the divorce. Mr. Mahon was at liberty at any time to change the beneficiary. The by-laws left the designation of the beneficiary and the right to change the same at will to Mr. Mahon. He never elected to make any change of beneficiary but rather indicated by his every disclosed act that he did not care to make a change. In the absence of a controlling statute or by-law or some contract provision on the subject the designation of the wife by name as the beneficiary is not abrogated ipso facto by a subsequent decree of absolute divorce granted the wife. So far as this question is concerned there is no distinction between old line insurance where right to change the beneficiary is reserved and benefit associations where the right to change the beneficiary is a part of the law of the association."
The decree granted Mrs. Willett did not contain the provisions required by section 11436, 3 Comp. Laws 1915. Pending the case, however, the parties entered into an agreement settling their property matters, the sixth clause of which was substantially in the language of this section. So far as fixing the rights of the parties is here concerned, it was doubtless as effective as though the provisions of the statute had been followed or the provisions of the contract inserted in the decree. No more than this can be claimed for the contract. We have examined the record in the *Page 134 Mahon Case and find that the decree of divorce granted Mrs. Mahon in detail settled the property rights of the parties and contained the provision required by the statute. That case cannot be distinguished in any way from the one now before us.
The decree will be affirmed. Defendant Jennie A. Willett will recover costs of this court from defendant Fabian Willett, administrator.
SHARPE, C.J., and BIRD, FLANNIGAN, WIEST, CLARK, and McDONALD, JJ., concurred.
The late Justice SNOW took no part in this decision.